Citation Nr: 1316419	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-40 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active military service from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a bilateral knee condition.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

The Veteran contends that he experienced acoustic trauma during his military service that he claims has caused bilateral hearing loss.  The Veteran's DD-214 notes that his military occupational specialty was listed as clerk.  The Veteran contends that he worked only briefly as a clerk.  Due to his inability to type, the Veteran stated he was quickly transferred to artillery and maintenance where he was exposed to guns and explosives.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2012).

The United States Court of Appeals for Veterans Claims (Court) had indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley Brown, 5 Vet. App. 155, 157 (1993).

In Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  Id.  The medical evidence of record reveals that there is a current diagnosis of a hearing disability.  According to the most recent VA audiological examination, dated April 2012, the Veteran has sensorineural hearing loss bilaterally.  Additionally, the Board notes that the Veteran exhibited speech recognition scores of 68 percent in the right ear and 88 percent in left ear.  A previous January 2010 VA audiological examination provided a diagnosis of moderate to profound sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  The Veteran exhibited speech recognition scores of 64 percent in the right ear and 74 percent in left ear.  The Veteran's initial VA audiological examination noted that the Veteran had moderate to severe sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear with speech recognition scores of 80 percent bilaterally.  Thus the Board concludes that the Veteran has a current disability according to the definition of impaired hearing under 38 C.F.R. § 3.385 (2012).
While the Veteran does have a current disability, both the September 2008 and April 2012 examiners provided negative nexus opinions with regard to whether the Veteran's current disability is related to his active duty service.  The September 2008 VA examiner stated that given the entrance and exit audiometrics provided and the Veteran's history of noise exposure, the current hearing loss is not the result of his military service as a clerk.  See September 2008 VA Audiological examination report.  The April 2012 VA examiner stated that the Veteran had normal hearing upon entrance and normal hearing at separation without a significant shift in hearing loss.  Given the normal hearing on separation the examiner determined that the Veteran's current hearing loss was not related to his military noise exposure.  See April 2012 VA Audiological examination report.

While the Board acknowledges that both VA examiners reviewed the Veteran's claims file including the Veteran's service treatment records, the examiners did not address the discrepancy between the Veteran's entrance and separation audiological test results and the September 2008 VA examiner failed to note the Veteran's contentions that he was exposed to artillery noise during active duty service.  The Board notes that the Veteran's September 1961 induction examination report noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
5(15)
0(10)
5(15)
10(15)
LEFT
5(20)
0(10)
0(10)
0(10)
5(10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

In contrast, the Veteran's July 1963 separation examination seemed to indicate that the Veteran's hearing had worsened.  The following results were obtained on audiometric testing at the time:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
5(15)
0(10)
n/a
25(30)
LEFT
0(15)
0(10)
0(10)
n/a
5(10)

The Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was afforded multiple VA examinations; however the Board finds that the examiners failed to address the discrepancy in the Veteran's in-service audiological examinations.  As such, an examiner should review the Veteran's service treatment records and provide possible explanations for the variation in audiological test results.  The examiner should then determine whether the Veteran's current hearing loss is related to his active duty service.

The Veteran also contends that he injured his knees jumping in and out of trucks and going up and down stairs as part of job in maintenance while in the service.  He further stated that he never reported any injury because he had intended to make the military his career and did not want to hinder his chances for advancement.

The record indicates that the Veteran is currently diagnosed with arthritis in his knees, bilaterally.  A July 2007 VA  x-ray report noted that the Veteran had joint space narrowing in the medial compartment of his knees, bilaterally.  A July 2007 VA treatment report noted bilateral crepitus with flexion and extension of the knees.  As such, the Board notes the Veteran has a current diagnosis.  

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet.App. 362, 368 (2005); Jones v. Brown, 7 Vet.App. 134, 137 (1994); Layno v. Brown, 6 Vet.App. 465, 469 (1994); Barr v. Nicholson, 21 Vet.App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent and credible to say that he experienced knee problems while in service.

With consideration of the above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2012).  Under the circumstances presented in this case, the Board finds that the Veteran has met the guidance set forth in McLendon.

In consideration of the Veteran's lay statements and with recognition of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that a remand for a VA examination to determine if the Veteran has a bilateral knee condition that is related to his active duty service is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. 

Specifically the examiner should address the discrepancy between the Veteran's audiological test results at the beginning of his active duty service and the results upon separation from active duty service.  

The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. 

The examiner should address whether or not the Veteran's current hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service. 

The examiner should provide a thorough rationale for his or her conclusion.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's bilateral knee condition.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether or not the Veteran's current bilateral knee condition is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service. 

The examiner should provide a thorough rationale for his or her conclusion.  Please send the claims folder to the examiner for review in conjunction with the examination.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


